Exhibit 10.8A

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Amir Bassan-Eskenazi
(the “Executive”) and BigBand Networks, Inc. (the “Company” and together with
the Executive hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into an Employment Agreement dated
January 2000 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement to satisfy requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and other official guidance thereunder, as set forth below.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. The Agreement shall be amended by adding the following new provision:

 

  “11. Application of Internal Revenue Code Section 409A.

 

  a)

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”) at the time of Executive’s termination (other than
due to death), then the severance payable to the Executive, if any, pursuant to
this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) that are payable
within the first six (6) months following Executive’s termination of employment
shall become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, shall
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s termination but prior to the six (6) month anniversary of
the separation, then any payments delayed in accordance with this paragraph
shall be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits shall be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Agreement
is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. For purposes of this
paragraph, any amount paid under this Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred



--------------------------------------------------------------------------------

 

Compensation Separation Benefits, and any amount paid under this agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
do not exceed the Section 409A Limit shall not constitute Deferred Compensation
Separation Benefits. For these purposes, “Section 409A Limit” shall mean the
lesser of two (2) times: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Executive’s employment is terminated.

 

  b) Any taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of the Executive shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
the employee’s taxable year that immediately follows the taxable year in which
the expense was incurred; and (iii) the right to any such reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.

 

  c) The provisions in this section are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder shall be subject to the additional tax imposed under
Section 409A, and any ambiguities herein shall be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.”

2. This Amendment, taken together with the Agreement, supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to the subject hereof, and may not be amended adversely to Employee’s
interest except by mutual written agreement of the Parties. To the extent not
amended hereby, the Agreement remains in full force and effect.

3. This Amendment will become effective on the date that it is signed by both
Parties (the “Effective Date”).

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment to the
Employment Agreement, in the case of the Company by its duly authorized officer,
as of this 31st day of December of the year 2008.

 

BIGBAND NETWORKS, INC.

/s/    Rob Horton

By:   Rob Horton Title:   Senior Vice President & General Counsel

 

ACCEPTED AND AGREED TO this 29th day of December 2008.

/s/    Amir Bassan-Eskenazi

Amir Bassan-Eskenazi

 

-3-